Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1376
                       Lower Tribunal No. 14-22599
                          ________________


                         Fausto Callava, et al.,
                                 Appellants,

                                     vs.

                               Patrick Yon,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Arnaldo Vélez, P.A., and Arnaldo Vélez, for appellants.

      Dania S. Fernandez & Associates, P.A., and Joseph Stern, for
appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     GORDO, J.
      Fausto Callava and Title Company of America appeal a final judgment

ordering Title Company of America to release to Patrick Yon a $100,000

deposit held in escrow for the purchase of commercial real property. We

have jurisdiction. Fla. R. App. P. 9.030(b)(1)(A). Because we find there is

substantial competent evidence in the record for the trial court’s findings and

the trial court properly applied the written terms of the contract, we affirm.

      While the interpretation of a contract is a question of law subject to de

novo review, a trial court’s findings of fact are reviewed for competent,

substantial evidence. See Verneret v. Foreclosure Advisors, LLC, 45 So. 3d

889, 891 (Fla. 3d DCA 2010); D & E Real Est., LLC v. Vitto, 260 So. 3d 429,

433 (Fla. 3d DCA 2018). The contract and contract addendum signed by

both parties in this case provided:

            Closing date shall be on or before 45 days from the
            effective date. An initial deposit of $50,000 shall be
            paid at the time of signing. An additional deposit of
            $50,000 shall be made to Escrow agent 5 days from
            the effective date. In the event, Buyer does not close
            as per contract, Seller will retain all deposits paid or
            agreed to be paid by Buyer. Seller and Buyer
            authorize Escrow Agent or Closing Agent
            (collectively “Agent”) to receive, deposit, and hold
            funds and other property in escrow and, subject to
            collection, disburse them in accordance with the
            terms of this Contract. In the event the sale is not
            closed due to any default or failure on the part of
            Buyer, Seller may either (1) retain all deposit(s) paid
            or agreed to be paid by Buyer as agreed upon
            liquidated damages, consideration for the execution


                                       2
            of this Contract, and in full settlement of any claims,
            upon which this Contract will terminate or (2) seek
            specific performance.

      It is undisputed that the closing date agreed to by the parties was June

23, 2014, Callava failed to close on that date and Title Company of America

did not thereafter disburse the $100,000 deposit to Yon in accordance with

the terms of the contract. We therefore find little difficulty in concluding there

is competent substantial evidence that Callava and Title Company of

America breached the terms of the contract.

      Further, we find Callava and Title Company of America’s claim that

Yon was amenable to close on July 8, 2014 is immaterial without a signed

agreement where the written contract executed by both parties specifically

provides that “[m]odifications of this Contract will not be binding unless in

writing, signed and delivered by the party to be bound.” This language is

binding language that a modification will not be enforced unless there is a

writing signed by the party against whom the modification was asserted. See

Bradley v. Sanchez, 943 So. 2d 218, 222 (Fla. 3d DCA 2006). The Statute

of Frauds is applicable to all sale of land contracts and is also clear on this

point. See, DK Arena, Inc. v. EB Acquisitions I, LLC, 112 So. 3d 85, 97 (Fla.

2013) (holding that under the Statute of Frauds, any modification to the

contract was unenforceable unless memorialized in a written document



                                        3
signed by the parties); Wharfside at Boca Pointe, Inc. v. Superior Bank, 741

So. 2d 542, 545 (Fla. 4th DCA 1999) (finding that an attempted oral

modification of an agreement by way of letter was insufficient to satisfy the

requirements of the Statute of Frauds, the letter is merely an offer or

confirmation of a prior oral offer, not an acceptance or confirmation of

agreement signed by the party to be charged); Ocwen Loan Servicing, LLC

v. Delvar, 180 So. 3d 1190, 1194 (Fla. 4th DCA 2015) (concluding that under

the Statute of Frauds, any modification to a contract is unenforceable unless

memorialized in a written document signed by the parties).

     Affirmed.




                                     4